Citation Nr: 1215497	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for far advanced, inactive pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2010, a video conference hearing was conducted before the undersigned Acting Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in April 2010 and March 2011.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.   

The Board previously remanded this case, in pertinent part, to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected tuberculosis.  It was specifically noted in the March 2011 remand that the November 2010 VA examination report did not appear to have included pulmonary function testing, and the Board indicated that any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests (PFT) consisting of Forced Expiratory Volume in one second (FEV-1), FEV-1 to Forced Vital Capacity ratio (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

Following the remand, the Veteran was afforded a VA examination in April 2011.  The Board acknowledges the VA examiner noted a November 23, 2010 vista imaging display for PFT report that showed normal spirometry and normal diffusion study.  Additionally, among the evidence reviewed in the claims file and taken into consideration prior to making the opinion, the VA examiner noted a January 14, 2008 PFT from the McAlester Regional Hospital in Oklahoma which concluded minimal obstructive airways disease and peripheral airways. The FVC, FEV-1, FEV-1/FVC ratio and Forced Expiratory Flow (FEF) rate of 25-27 percent were within normal limits, there was a curvature of the flow volume loop suggesting minimal small airway disease, the Maximum Ventilatory Volume (MVV) was within normal limits, no change occurred after administration of bronchodilators, and the diffusing capacity was normal.  Despite these notations made by the VA examiner, the Board finds that the April 2011 examination does not appear to have included pulmonary function testing as requested in the March 2011 remand.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellant review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in effort to comply with the March 2011 remand, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected pulmonary tuberculosis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected far advanced, inactive pulmonary tuberculosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests (FEV-1, FEV-1/FVC, and DLCO (SB)).  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should indicate whether this condition is currently active or inactive and state approximately how long it has been in this status.  The examiner should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If the examiner cannot provide the requested information, to include PFT results, it must be so stated with reasons why.

2.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

